Citation Nr: 0528978	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a dental 
disability, due to dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1985 and again from October 1987 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an January 2002 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims.

The issue of entitlement to service connection for right ear 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran has current left ear hearing loss disability that 
is causally related to his active service.

2.  The competent clinical evidence of record does not 
demonstrate that a current low back disability, to include 
arthritis, is causally related to active service.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has current dental disability 
that is causally related to his active service, to include 
in-service dental trauma.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in, 
or aggravated by, active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).

2.  A low back disability was not incurred in, or aggravated 
by, active service, nor may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2005).

3.  A dental disability, to include as residual of dental 
trauma, and for treatment purposes, was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.381, 17.161 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the claims of entitlement to service 
connection for a low back disability, hearing loss 
disability, and dental trauma, the VA satisfied its duty to 
notify by means of a July 2003 letter from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
However, the Board observes that such letter was issued after 
the initial AOJ decision.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Nevertheless, the Court 
in Pelegrini noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the July 2003 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
VA treatment and examination records.  The record reflects 
that there has been a question as to the availability of 
service medical and dental records from the veteran's first 
period of service (January 1982 to August 1993).  The record 
reflects that the RO has made numerous attempts to locate 
such records.  However, the National Personnel Records Center 
(NPRC) has reported that all of the veteran's service medical 
and dental records had been sent to the RO and in August 2002 
it reported that the veteran did not have any medical records 
on file.   The Board is mindful that, in a case such as this, 
where service medical records may be unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991);  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that some of the veteran's service medical and 
dental records may be unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

A.  Left Ear Hearing Loss Disability

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent 
a veteran from establishing service connection on the basis 
of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation 
from service." Id. at 158.

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury, and a nexus between the current disability 
and an in-service injury.  In terms of an in-service injury, 
it is conceded that the veteran was exposed to acoustic 
trauma in service.  The Board observes that the veteran's DD 
Forms 214 indicates that while in the military, the veteran 
received a sharpshooter badge with a rifle bar and a 
marksmanship badge with a hand grenade bar.  Moreover, a 
September 1991 reference audiogram reports that the veteran 
was routinely exposed to hazardous noise.  As such, the Board 
finds that the veteran's contention that he was exposed to 
acoustic noise is consistent with the circumstances of his 
military service.  38 U.S.C.A. § 1154(a) (West 2002).  

Further, the Board finds that the veteran's service medical 
records establish that hearing loss disability for VA 
purposes was demonstrated in service.  In this regard, on 
audiometric testing on November 23, 1992, the veteran had a 
20-decibel threshold at the 500 and 1000-Hertz frequencies 
and a 30-decibel threshold from the 2000 to 4000 Hertz 
frequencies, in the left ear.  Similarly, on audiometric 
testing on November 25, 1992, the veteran had a 35-decibel 
threshold at the 500-Hertz frequency, a 30-decibel threshold 
at the 1000 and 2000-Hertz frequencies, and a 40-decibel 
threshold at the 3000 and 4000-Hertz frequencies, in the left 
ear.

However, the rerecord does not establish that the veteran 
currently has hearing loss disability for VA purposes 
demonstrated in the left ear.  In this regard, on VA 
audiometric examination in June 2001, the veteran had a 25-
decibel threshold at the 500-Hertz frequency, a 20-decibel 
threshold from the 1000 to 3000 Hertz frequencies, and a 35-
decibel threshold at the 4000-Hertz frequency, in the left 
ear.  The veteran also had a speech recognition score of 94 
percent, in the left ear.  Moreover, the examiner reported 
that hearing acuity in the left ear was within normal limits 
in the left ear, except for a mild loss at the 4000-Hertz 
threshold in the left ear.  He also stated that the veteran 
had excellent speech recognition in the left ear.  

Similarly, on VA audiometric examination in April 2003, the 
veteran had a 25-decibel threshold at the 500 and 1000-Hertz 
frequencies, a 20-decibel threshold at the 2000-Hertz 
frequency, a 15-decibel threshold at the 3000-Hertz 
frequency, and a 35-decibel threshold at the 4000-Hertz 
frequency.  He also had a left ear speech recognition score 
of 94 percent.  The examiner also reported that the pure tone 
tests indicated that the veteran had hearing within normal 
limits on the left ear, with the exception of a mild 
sensorineural hearing loss at the 4000 Hz threshold.  He 
further opined that hearing loss was not related to the 
veteran's military service because his hearing was within 
normal limits.  

Therefore, in light of the above findings, the Board must 
conclude that he veteran does not have current left ear 
hearing loss disability for VA purposes.  Accordingly, in the 
absence of any evidence to the contrary, the Board finds that 
the veteran is not entitled to a grant of service connection 
on a nonpresumptive direct basis.

The Board notes that because the record demonstrates that the 
veteran does not have a current left ear hearing loss 
disability, that a grant of service connection on a 
presumptive basis is not warranted under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2005).

In conclusion, although the veteran asserts that he has a 
current left hearing loss disability that is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record, including the audiometric findings on VA 
examination in June 2001 and April 2003, are of greater 
probative value than the veteran's statements in support of 
his claim.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that the veteran has current left ear hearing loss 
disability for VA purposes that is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing loss disability.

B.  Low Back Disability.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

The veteran asserts that service connection is warranted for 
a low back disability.  
In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  In 
terms of an in-service injury, the record establishes that 
the veteran complained of and sought treatment for low back 
pain on numerous occasions from June 1988 to June 1993.  The 
reported diagnoses were mechanical back pain, possible muscle 
strain, and low back strain.  In October 1988, it was 
indicated the pain was subjective.  In August 1989, the 
veteran reported his back pain began while moving furniture.  
In December 1991, he reported he hurt his back while lifting 
a heavy trash can.  X-ray examination of the lumbosacral 
spine in February 1992 was negative for any abnormality.  In 
terms of a current disability, the record demonstrates that 
VA examiners, on examinations in July 2001 and April 2003 
that included -rays, diagnosed the veteran with mild 
degenerative joint disease of the lumbosacral spine.  The 
interpreting radiologist of X-ray examination in April 2003 
indicated that degenerative disc disease with an associated 
spur between L1-2 might be the result of an old endplate 
fracture.

However, the preponderance of the competent clinical evidence 
of record does not demonstrate that there is an etiological 
relationship between the veteran's in-service low back 
complaints and his current low back disability.  In this 
regard, the examiner from the April 2003 VA examination, who 
indicated that he had reviewed the veteran' s claims file, 
opined that the veteran's current low back disability was not 
at least as likely as not due to his military service.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran is not entitled to a 
grant of service connection for a low back disability on a 
direct basis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that low back arthritis 
was manifested to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that 
the first reported clinical findings consistent with 
arthritis in the back was in July 2001, which was many years 
after service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for the current 
degenerative changes found in his low back.

In conclusion, although the veteran asserts that his current 
low back disability is related to his reported in-service 
complaints of low back pain, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The service medical records are negative for any 
identified back pathology.  The evidence of record, including 
the April 2003 medical opinion, is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current low back 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.



C.  Dental Trauma

With specific reference to claims of service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. 
§ 17.161 (2004).  38 C.F.R. § 3.381(a) (2005).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 
(2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2005).

The veteran asserts that service connection is warranted for 
a dental disability.  As noted above, a grant of service 
connection for a claimed disability is appropriate where the 
evidence contains competent evidence of a current disability, 
linked by competent evidence to military service.  Caluza, 
supra.  Further, as also previously indicated, for claims of 
service connection involving dental trauma, whether or not 
the condition was due to combat or other in-service trauma, 
or whether the veteran's was interned as a prisoner of war, 
are factors that will be taken into consideration.  

The evidence of record demonstrates that the veteran has 
current dental disability.  In this regard, on the June 2001 
VA dental compensation and pension examination, the veteran's 
dentist reported that the veteran had acquired missing teeth, 
multiple carious teeth, and chronic periodontitis on the 
number 20 tooth.  In terms of an in-service dental 
disability, the veteran's service medical records reveal that 
the veteran sought routine dental care, which included the 
treatment of carious and missing teeth and the placement of 
crowns.

Thus, the next inquiry is whether the veteran's current 
dental condition is due to trauma to his teeth in service or 
in combat, or whether he was interned as a prisoner or war.  
The record does not demonstrate, and the veteran does not 
contend, that he was a prisoner of war or suffered dental 
trauma in combat.  Rather, the veteran asserts that he 
sustained trauma to his teeth in an October 1983 motor 
vehicle accident.  According to the veteran, several of his 
teeth were knocked out in the accident and others were 
twisted, and this led to his being issued a partial plate.  
During his June 2001 examination, the veteran indicated that 
he was not positive which tooth was knocked out, but he 
believed that it was his number 12 tooth.  However, the 
veteran's service dental and medical records do not establish 
that the veteran complained of, or sought treatment for 
dental trauma.  The Board observes that the record does not 
contain any dental treatment records for this time.  However, 
the Board observes that in a November 1983 report of medical 
history, the veteran denied having any severe tooth or gum 
trouble.  The Board notes that such information, which was 
provided by the veteran a month after the occurrence of his 
reported dental trauma, is highly probative, as it was 
specifically generated with a view towards ascertaining the 
veteran's then-current medical condition for purposes of 
diagnoses and any necessary or appropriate medical treatment.  

Further, while the veteran has asserted that he believes that 
his number 12 tooth was knocked out in the accident in 1983, 
an October 1987 dental record reflects that there were no 
abnormalities or disease on the number 12 tooth.  Indeed, the 
first documented treatment of the number 12 tooth was not 
until March 1990, when a dentist noted that the number 12 
tooth was treated with resin.  Moreover, there is no medical 
opinion of record that etiologically relates any of the 
veteran's current dental disabilities to service.  

The Board again recognizes that the veteran's service dental 
records from his first period of service which, perhaps could 
have corroborated his assertions as to dental trauma, maybe 
unavailable.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence to show 
that he sustained dental trauma in service, but to date no 
corroborating evidence has been received.

In conclusion, although the veteran asserts that his current 
dental disability is related to dental trauma, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current dental disability is 
related to his military service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2005), but does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a dental disability, due to dental trauma.

ORDER

1.  Entitlement to service connection for left ear hearing 
loss disability is denied.

2.  Entitlement to service connection for a low back 
disability is denied.

3.  Entitlement to service connection for dental trauma is 
denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The record reflects that the veteran was exposed to acoustic 
trauma in service and had in-service right ear hearing loss 
for VA purposes on audiometric examination in November 1992.  
In this regard, on November 23, 1992, the veteran had an 
auditory threshold of 35 decibels at the 500-Hertz frequency, 
25 decibels at the 1000-Hertz frequency, 20 decibels at the 
2000-Hertz frequency, 40 decibels at the 3000-Hertz 
frequency, and 30 decibels at the 4000-Hertz frequency.  
Similarly, on audiometric examination on November 25, 1992, 
the veteran had an auditory threshold of 35 decibels at the 
500-Hertz frequency, 25 decibels at the 1000-Hertz frequency, 
30 decibels at the 2000, 3000-Hertz frequencies, and 40 
decibels at the 4000-Hertz frequencies.

The record reflects that VA audiometric examinations in June 
2001 and April 2003 reported the veteran's right ear hearing 
was within normal limits.  However, the Board observes that 
on the April 2003 examination, the veteran's right ear speech 
recognition score was 92 percent.  As stated above, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or 
when the thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  However, the Board observes that the 
examiner from the April 2003 VA examination opined that right 
ear hearing loss was not etiologically related to military 
service because his clinical finding demonstrated that the 
veteran's right ear hearing was normal.  The Board finds that 
because the veteran does, in fact, have right ear impaired 
hearing for VA purposes that such opinion is not competent 
medical evidence, and a new examination and clinical opinion 
is warranted.

Thus, the matter is remanded for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for right ear hearing 
loss since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by specialist in audiology 
to determine the nature and extent of his 
right ear hearing loss disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that any current right 
hearing loss disability is etiologically 
related to the right ear hearing loss 
disability reported during service.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

      3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


